Citation Nr: 0534724	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  00- 17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a heart disorder 
manifested by supraventricular tachycardia and atrial 
fibrillation, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1987 until November 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

This matter was previously before the Board in October 2003 
and May 2005.  On those occasions, remands were ordered to 
accomplish additional development.

The Board notes that on one rating decision, dated in March 
2000, the RO characterized the disability at issue as 
including high blood pressure.  However, the record does not 
reflect that service connection has been established for 
hypertension.  Manifestations of nonservice-connected 
disabilities are not for consideration in rating the 
disability at issue.  38 C.F.R. § 4.14 (2005).


FINDING OF FACT

Throughout the rating period on appeal, the veteran's heart 
disorder manifested by supraventricular tachycardia and 
atrial fibrillation has been productive of complaints of 
episodes of lightheadedness, dizziness and shortness of 
breath; objectively, exercise stress tests show a maximum 
attained workload of no less than 7 METs and echocardiograms 
reveal an ejection fraction of no less than 65 percent.  




CONCLUSIONS OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for a heart disorder manifested by supraventricular 
tachycardia and atrial fibrillation have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7099-7010 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a September 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Also of record are lay statements from friends 
of the veteran, dated in 2005.  Additionally, the veteran's 
own statements in support of his appeal, to include testimony 
provided at a March 2002 videoconference hearing before the 
undersigned, are affiliated with the claims folder.  The 
Board has carefully reviewed such  statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  In this 
regard, it is noted that a negative search response was 
received from Holdenville General Hospital.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

At the outset, it is noted that the schedular criteria 
pertaining to diseases of the heart underwent revision 
effective August 13, 1998.  As the present claim was 
initiated subsequent to this date, in October 1999, only the 
revised version of the diagnostic criteria are for 
consideration in the instant case.  

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for a heart disorder 
manifested by supraventricular tachycardia and atrial 
fibrillation, currently evaluated as 30 percent disabling, 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7010 for 
supraventricular arrhythmias.  A 30 percent rating is the 
maximum schedular rating assignable under Diagnostic Code 
7010.

Diseases of the heart are addressed at 38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7020.  The criteria for a 60 percent 
evaluation are identical under Diagnostic Codes 7000 
(valvular heart disease), 7001 (endocarditis), 7002 
(pericarditis), 7003 (pericardial adhesions), 7004 
(syphilitic heart disease), 7005 (arteriosclerotic heart 
disease/ coronary artery disease), 7006  (myocardial 
infarction), 7007 (hypertensive heart disease), 7011 
(ventricular arrhythmias), 7015 (arterioventricular block), 
7016 (heart valve replacement), 7017 (coronary bypass 
surgery), 7019 (cardiac transplantation), and 7020 
(cardiomyopathy).  

Pursuant to all of the above Diagnostic Codes, a 60 percent 
evaluation is warranted where the evidence reveals more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

Note (2) to 38 C.F.R. § 4.104 indicates that one MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 60 percent 
evaluation under any cardiac Diagnostic Code.  Indeed, there 
is no demonstration of more than one episode of acute 
congestive heart failure in the past year.  To the contrary, 
the veteran has not had even one episode of acute congestive 
heart failure during the rating period on appeal.  Indeed, an 
October 2002 VA examination report noted that the veteran had 
no history of congestive heart failure.  In a subsequent June 
2004 VA examination report, the veteran denied any 
incapacitating episodes over the past year due to his 
supraventricular tachycardia.  

The competent evidence of record also fails to show that a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope.   
In fact, exercise stress test findings reported at the 
veteran's October 1999 VA examination revealed a maximum 
attained workload of 7 METs.  Another exercise stress test 
performed in March 2000 again showed a maximum attained 
workload of 7 METs.  A later exercise stress test performed 
in conjunction with the veteran's October 2002 VA examination 
indicated that 8.50 METs was the veteran's maximum attained 
workload.  The veteran's functional capacity was found to be 
mildly decreased due to his service-connected heart 
disability.  It was noted that the study was negative by ECG 
criteria.  Finally, the most recent exercise stress test 
conducted in association with the veteran's June 2004 VA 
examination revealed a maximum attained workload of 6.4 METs.  
It was again noted that the study was negative by ECG 
criteria.  

Finally, the competent evidence of record fails to reveal 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  To the contrary, an echocardiogram performed 
in July 2004 revealed an ejection fraction between 65 and 70 
percent.  Left and right ventricular functions were normal at 
that time.  Moreover, diagnostic studies noted at the 
veteran's VA examination in October 1999 showed normal left 
ventricular function.  Left ventricular function was also 
noted to be normal in an October 2002 VA echocardiogram.  

The Board acknowledges the veteran's complaints of 
significant symptomatology related to his supraventricular 
tachycardia.  For example, at his October 1999 VA 
examination, he described episodes of atrial fibrillation in 
which he became light-headed and dizzy, with a racing heart.  
Such episodes occurred 2 to 3 times per month and sometimes 
lasted up to 12 hours.  Such attacks left him feeling drained 
of energy.  

The veteran further described his cardiac symptomatology at a 
March 2002 videoconference hearing before the undersigned.  
At that time, the veteran reported fatigue, noting that even 
on a good day he was only able to work about 2-3 hours.  
(Transcript "T," at 2.)  He stated that after an attack he 
had to lay down and rest, which affected his employment.  (T. 
at 3.)  He further added that he had required emergency 
treatment on multiple occasions since 1998.  (T. at 4-6.)  He 
explained that his attacks occurred daily, sometimes 
resolving within 15 minutes and other times lasting for days.  
(T. at 9.)  Regarding employment, the veteran indicated that 
he worked as a real estate sales man.  (T. at 11.)  His 
cardiac disability caused him to miss appointments following 
attacks.  He missed or had to reschedule appointments about 2 
to 3 times per week.  The veteran was also limited at home.  
For example, his heart disability prevented him from mowing 
the lawn.  (T. at 12.)  In general, he tired out easily.  ( 
T. at 13.)

Attacks of arrythmia were again described upon VA examination 
in October 2002.  At that time, the veteran described spells 
in which he experienced sudden feelings of rapid heart rate, 
weakness, clamminess, shortness of breath and 
lightheadedness.  These episodes occurred two to three times 
monthly.  Subsequent VA examination in June 2004 reflected 
similar complaints.

In addition to the veteran's complaints as reflected in the 
medical records, acquaintances E. H. and E. T. further 
attested to the physical limitations brought about by the 
veteran's service-connected heart disability.  Indeed, in a 
January 2005 letter, E. T. stated that the veteran's work 
performance suffered following an episode of atrial 
fillibration.  E. T. further stated that such episodes 
occurred at least a couple of times a month during the time 
that he had worked with the veteran.  

Despite the veteran's episodes of arrythmias as set forth 
above, the Board finds that his disability picture is 
appropriately reflected by the 30 percent evaluation in 
effect throughout the rating period on appeal.  Indeed, as 
previously discussed none of the criteria commensurate with 
the next-higher 60 percent rating under Diagnostic Code 
7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7011, 7015, 
7016, 7017, 7019, or 7020 have been satisfied.  No other Code 
sections are applicable to the veteran's heart disorder 
manifested by supraventricular tachycardia and atrial 
fibrillation.  

In conclusion, the evidence of record fails to support the 
veteran's claim of entitlement to a rating in excess of 30 
percent for a heart disorder manifested by supraventricular 
tachycardia and atrial fibrillation.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, although the veteran has reported that his service-
connected heart disability has lessened his ability to work 
effectively as a real estate agent, the evidence does not 
reveal marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

Entitlement to an increased rating for a heart disorder 
manifested by supraventricular tachycardia and atrial 
fibrillation, currently evaluated as 30 percent disabling, is 
denied.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


